UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-7031
PAUL NAGY,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                       (CA-98-951-5-BO-2)

                      Submitted: March 13, 2001

                      Decided: March 26, 2001

        Before NIEMEYER and MOTZ, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Michael D. Bredenberg,
Special Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                       UNITED STATES v. NAGY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Paul Nagy appeals the district court’s order adopting the recom-
mendation of the magistrate judge that Nagy continue to be commit-
ted to the custody of the Attorney General of the United States in
accordance with 18 U.S.C.A. § 4246 (West 2000). We find that the
district court did not clearly err in concluding that Nagy presently suf-
fers from a mental disease or defect such that his release would create
a substantial risk of bodily injury to another person or serious damage
to the property of another. Therefore, we affirm.

   In 1995, Nagy allegedly called the White House and asked to speak
with the President about problems he was having with social security
payments. During one of his conversations, he threatened to cut off
the head of a White House telephone operator. When Secret Service
agents went to Nagy’s apartment to investigate this incident, Nagy
fired shots inside his apartment. The agents arrested Nagy. Among the
items subsequently confiscated from the apartment were numerous
firearms, a bullet-proof vest, ammunition, pepper mace, and an elec-
tronic stun gun. Nagy was found not competent to stand trial on fed-
eral charges in New York and was committed to the custody of the
Attorney General until such time that his competency was restored.
18 U.S.C.A. § 4241 (West 2000).

   Nagy was admitted for treatment at FCI-Butner. By February 1997,
Butner staff members felt that his competency had been restored, and
Nagy returned to New York in March 1997 to stand trial. However,
Nagy ceased taking his prescribed medication. His condition deterio-
rated, and he again was found incompetent to stand trial on the federal
charges. The district court in New York ordered that Nagy be com-
mitted once more to the Attorney General’s custody until restoration
of competency. Nagy returned to Butner in August 1998.
                        UNITED STATES v. NAGY                         3
   A magistrate judge conducted a commitment hearing on March 28,
2000. Dr. Michael Arthur Schafer, a staff psychiatrist at Butner, testi-
fied at the hearing that Nagy suffered from delusional disorder-
persecutory type. Further, Dr. Schafer stated that this mental disease
or defect was such that Nagy, if released, would pose a danger to oth-
ers or the property of others. This opinion was based on: the events
surrounding the 1995 incident, including the discovery in Nagy’s
apartment that he was, in Dr. Schafer’s words, "storing an arsenal";
Nagy’s lack of social support in the community; his lack of family in
the United States who could help him; and his history of chronic
unemployment, which allows for free time to dwell on his delusional
beliefs.

   Dr. Schafer also testified that he had reviewed the written report of
Dr. George Corvin, a forensic psychiatrist who evaluated Nagy in
January 1999 at the request of the Federal Public Defender. The
record reveals that, like Dr. Schafer, Dr. Corvin diagnosed Nagy as
suffering from delusional disorder-persecutory type. Dr. Corvin con-
cluded that Nagy met the criteria for commitment under 18 U.S.C.A.
§ 4246(d) for a number of reasons, including: his having fired a gun
when Secret Service agents went to his apartment; his stockpiling
weapons as a result of his belief that he was being harassed; his fixed
persecutory delusions; the lack of community support and financial
resources; his chronic unemployment; his significant history of non-
compliance with mental health treatment; and his lack of insight into
his need for such treatment. Dr. Corvin expressed little doubt that if
Nagy were released, he would immediately discontinue all such treat-
ment.

   Following the hearing, the magistrate judge issued a report and rec-
ommendation finding the existence of clear and convincing evidence
that Nagy suffered from delusional beliefs of being persecuted. As a
result of this mental illness, there was clear and convincing evidence
that Nagy’s release would pose a substantial risk of bodily injury to
another person or to the property of another. Therefore, the magistrate
judge recommended that Nagy be committed to the custody of the
Attorney General in accordance with 18 U.S.C.A. § 4246(d). The dis-
trict court adopted the recommendation over Nagy’s objections. This
appeal followed.
4                      UNITED STATES v. NAGY
   A person may be committed to the custody of the Attorney General
for a regimen of medical, psychological, or psychiatric care or treat-
ment if the district "court finds by clear and convincing evidence that
the person is presently suffering from a mental disease or defect as
a result of which his release would create a substantial risk of bodily
injury to another person or serious damage to property of another." 18
U.S.C.A. § 4246(d). We will overturn a district court’s finding that
such dangerousness exists only if the finding is clearly erroneous.
United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).

   Here, both Dr. Schafer and Dr. Corvin agreed on Nagy’s diagnosis
and gave cogent, detailed reasons for opining that his release would
pose a substantial risk of bodily injury to others or serious damage to
the property of another. We find no clear error in the district court’s
order, and we affirm. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED